DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least three (3) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Interview Request
At the outset, Applicant’s Representative is encouraged to contact the Examiner directly upon review of the instant Office action so as to discuss the claimed invention and how it is believed that the crux of the claimed and/or disclosed invention distinguishes over the prior art.

Response to Amendment
The amendment filed on 26 June 2022 has been entered, leaving claims 1-19 pending, of which claims 3, 8, 13, 14, and 16-18 were previously withdrawn and claim 19 is new.

Response to Arguments
Arguments filed on 26 June 2022 are on the following grounds:
Böhm’s fig. 10 embodiment requires the foamed component to be manufactured before film 14 with structure 16 are secured thereto via adhesive layer 17 (Rem. 7-8).
According to claim 1, there is no adhesive layer (Rem. 8).
Yeh’s use of steam for foaming would cause numerous problems (Rem. 8-9).
The claimed heating provides conductive heating to the foam particles (Rem. 9).
These arguments are addressed in succession as follows:
It is noted that the [0072] description of Böhm’s fig. 10 embodiment conflicts explicitly with what argument (a) alleges, namely by stating that after placing thermoformed film 14 into a CSM mold, structure 16 is applied thereto, and the “composite lightweight component is produced by the CSM process”, which composite lightweight component corresponds to Böhm’s foamed component captured beneath and against an inner face of both of film 14 and structure 16, and which CSM process is explicitly disclosed previously in Böhm as comprising a Composite Spray Molding process (see at least [0012]-[0014]). Böhm therefore discloses, for at least the fig. 10 embodiment, that the foamable material is formed directly against the inner surface of thermoformed film 14 beneath structure 16, there otherwise being no other manner in which structure 16 could have been provided behind this spray-foamed component without it being at least partially removed or destroyed subsequent to its formation.
While a layer or component 17 is depicted in Böhm’s fig. 10, it is noted that Böhm’s [0072] description of fig. 10 makes no mention whatsoever of layer/component 17, its function, or its equivalence to any other layer 17 that is depicted or otherwise described in association with any other of Böhm’s embodiments, thereby suggesting that its inclusion in the fig. 10 depiction may have been inadvertent. There is furthermore no evidence that Böhm in fact utilizes layer 17 in the manner alleged by argument (a) to adhere a preformed lightweight/foamed component to film 14 and structure 16, namely since [0072] again explicitly mentions placement of thermoformed film 14 into a CSM mold in which the lightweight/foamed component is subsequently formed. 
Further, even assuming for the sake of argument that layer/component 17 is in fact utilized in the manner as alleged by argument (a) and that the claimed foaming does not in fact take place against structure 16 and thermoformed film 14 as outlined above, it is noted that the newly cited Lucht publication would resolve this allegedly missing limitation by explicitly disclosing use of an electronic component as an insert during foaming. Lucht in fact resembles Böhm in this regard, namely by its explicit disclosure of placing a pre-formed component or components into a mold in which foamable material is introduced.
Claim 1 does not at this time preclude use of an adhesive layer as alleged by argument (b). If it is in fact intended for an adhesive layer to be precluded from the claim 1 method and/or resulting article, then it is encouraged that a fully supported amendment be made to this effect.
Arguments presented against the previously cited Yeh publication are moot in view of the newly cited Lucht publication cited below.
Claim 1 does not at this time recite or clearly imply use of conductive heating as alleged by argument (d). If it is in fact intended for conductive heating to be utilized as such, then it is encouraged that a fully supported amendment be made to this effect.

Claim Objections
Claims 5, 7, 9, and 10-12 are objected to because of the following informalities:  
The claim 5 and claim 7 labeling of a new step h) should be changed in view of a step h) already being recited in claim 1.
At line 2 of claim 7, “the” prior to “step” should be changed to “a”.
The language of claim 9 should be corrected for example with a recitation such as “wherein step b) is performed in a first mold and steps d) and e) are performed in a second mold, the deep-drawn film being passed from the first mold to the second mold after step b) to perform steps d) and e)”.
The space between “structure” and the period “.” ending claim 10 should be deleted.
Appropriate correction of these issues (a)-(d) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-7, 9-12, 15, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following limitations, in particular, raise indefiniteness issues:
Since antecedent basis is not clearly conveyed, it is unclear in claim 1 step (g) whether the recited “reinforcement layer” constitutes that of the claimed film, the claimed structure, the claimed foam mass, or more than one of these three options, and/or whether this may be construed as an unspecified component other than these three options.
The claim 5-7 recitations of spreading a casting compound “over an inner face of the structure or over the inner face of the film” is still believed to conflict with the claim 1 step (e) spreading of granular particles “over an inner face of the structure or over the inner face of the film”, in particular since it is not clear at this time how both of the claim 1 step (e) mass and the claim 5-7 casting compound can be spread over the exact same inner face of the structure or film.
The claim 5-6 use of the term “on” in the 2nd to last lines thereof lacks antecedent basis, in particular since a casting compound “on” the inner face is not previously recited. 
At the end of claims 5-6, reference back strictly to “the inner face” lacks antecedent basis, in particular since it is not clearly specified whether it is the inner face of the previously recited structure or the previously recited film is being referenced.
It is unclear why claim 5 at line 6 refers to “an” inner face of the structure, in particular since an inner face of the structure is already recited in claim 1. It is unclear if this recitation is in fact referring back to the same inner face of the structure as that of claim 1, or whether this may be construed as referring to a distinct inner face of the structure with respect to that of claim 1.
The claim 6 line 6 recitation of “an” inner face of the film, the claim 7 line 5 recitation of “an” inner face of the structure, and the claim 7 line 6 recitation of “an” inner face of the film, are each considered indefinite for the same or similar reason(s) outlined under indefiniteness issue (e) above.
For the same or similar reason(s) set forth under indefiniteness issue (b) above, the claim 7 provision of a barrier layer casting compound over an inner face of the structure or over an inner face of the film is considered indefinite, particularly since claim 6, from which claim 7 depends, already provides for a distinct compound spread over one or both of these inner faces. This claim 7 compound would further constitute an impediment to the claim 1 spreading over these same inner faces.
While the claim 9 line 2-3 recitation of performing steps b) and d) and e) in different molds is believed to imply or require use of three distinct molds, one for each of the recited steps, the claim goes on to recite steps d) and e) being performed in a single, second mold, which is confusing. A suggested correction to this issue appears under objection (c) above.
The language of claim 15 is confusing, namely since the claim now requires for “the panel” (line 2) to be each of an exterior panel (line 2) “and” a roof element, a side wall element, an engine hood, a trunk lid, a fender, or a trim part for a vehicle (lines 4-5).
Appropriate correction of these issues (a)-(i) is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 9-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Böhm et al. (US 2011/0226312) in view of Lucht et al. (WO 2017/109079). A translated abstract and machine translation of Lucht are cited herein.
As to claim 1, Böhm teaches a method for making a panel such as that of fig. 10, which method is described at [0072] as comprising steps in which film 14 is subjected to thermoforming/deep-drawing before mounting structure 16 having solar cells thereto, adding foamable material, and conducting a foaming operation to form a foamed component. In Böhm, the claimed reinforcement may be construed as one or more of the disclosed film 14, a component of structure 16, and/or the foamed component of the resulting article. If it is ultimately determined that Böhm differs from what is claimed by not specifying the claimed order of steps (e.g. mounting before placing into the [0072] mold), then it would have been obvious for one of ordinary skill in the art to have provided this claimed order for the reasons set forth under MPEP 2144.04(IV)(C), in particular since a rearrangement of such steps is generally considered obvious absent unexpected results, and/or since this rearrangement is not believed to conflict in any way with Böhm’s technique or intended fig. 10 result.
Böhm differs from claim 1 by not specifying that the foam being utilized comprises granular particles, or that heating and curing take place as claimed. However, Lucht teaches a method resembling that of Böhm not only in that foaming is performed (abstract), but also in that an at least partial encapsulation is performed of an insert such as an electronic component resembling that of Böhm’s structure 16 having solar cells (see Lucht in at least [0008] and [0021] of the machine translation), in particular whereby the aforementioned foaming is performed using foamable granular particles which may be subjected to heating and curing without use of steam or water vapor that might otherwise complicate the foaming process and/or negatively impact the resulting article (see at least the translated abstract in addition to the machine translation at least at [0003] and [0007]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Lucht into Böhm as providing an art-recognized suitable, interchangeable, additional, and/or improved type of foam material and corresponding insert foaming technique associated therewith, which technique one of ordinary skill in the art would have recognized as having been particularly suited for use in forming the Böhm article due to the electronic component(s) likewise provided therefor.
As to claim 2, while Böhm teaches that film 14 should be wear- and scratch-resistant ([0067] final sentence), Böhm does not appear to explicitly disclose from what material this skin is formed. However, in other embodiments, Böhm teaches a corresponding outer layer 141, 200, etc. which may be formed from either of the claim 2 materials and which are identified explicitly in these embodiments as being wear- and scratch-resistant (see at least [0098] and [0101]). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from these other embodiments into Böhm’s fig. 10 embodiment as providing an art-recognized suitable, interchangeable, and/or improved material for film 14.
As to claim 4, while Böhm states that structure 16 is “applied” to film 14 [0072], Böhm does not appear to explicitly disclose use of the claimed adhesive. However, Böhm elsewhere discloses adhesive being known in association with this same or similar structure 16 (see at least [0003], [0018], and embodiments such as those of figs. 7 and 8). It would have been obvious for one of ordinary skill in the art to incorporate these teachings into Böhm’s fig. 10 embodiment as providing such an adhesive so as to fixedly secure structure 16 to film 14, including for example during the subsequently provided foaming process, and also during use of the resulting article.
As to claim 5, it is noted that Böhm’s fig. 10 embodiment comprises what is described as a CSM process, with additional parts of the component also produced with LFI or PU [0072]. Of these, at least the CSM process is previously described as one in which liquid PU is introduced and may be construed as being spread in the manner claimed (see at least [0012]-[0013] in addition to Böhm’s remaining disclosure where relevant). It is not apparent at this time that the claimed recitation of a “barrier” layer would distinguish over what results from these additional CSM, LFI, and/or PU components. Further, the combination of Lucht with Böhm as outlined under the rejection of claim 1 above would be expected to retain at least one or more of additional these CSM, LFI, and/or PU components in the modified article resulting from this combination of references. If it is ultimately determined that these components might not in fact be retained as such, then it would have been obvious for one of ordinary skill in the art to retain at least one or more of these additional CSM, LFI, and/or PU components referenced by Böhm for the unique benefit and/or function that they would provide. If it is ultimately determined that the claimed order of claim steps not otherwise met by the combination of Lucht with Böhm, then MPEP 2144.04(IV)(C) is referenced again for its directive regarding a rearrangement of prior art process steps being generally obvious absent unexpected results.
The claim 9 use of different molds is believed to be met by Böhm’s [0072] disclosure of placing into a CSM mold subsequent to thermoforming [0072].
As to claims 10-12, it is noted that the claim 10 electrical lines are believed to exist for Böhm’s structure 16 as evidenced not only by such lines being required and conventionally utilized for such a structure, but also as evidenced by Böhm’s explicit representation of such lines 104 in at least fig. 19. Further, while the claim 11-12 passage of such lines or of additional lines through what corresponds to the claimed reinforcement layer is not explicitly disclosed, it is noted that at least some component of Böhm’s resulting article must comprise such a passage of electrical lines in order for the disclosed component to be functional, and KSR Rationale (E) outlines explicitly that it can be obvious to choose from a finite number of identifiable and predictable solutions (i.e. passage through what constitutes the reinforcement layer) with a reasonable expectation of success, particularly when an unexpected result is not readily apparent. Since it is unclear at this time that any distinction lies in the claim 11-12 passage which rises to the level of nonobviousness in this regard, this KSR Rationale (E) is being relied upon at this time due to the absolute need for such electrical lines to exist and to somehow pass from within to outside of Böhm’s fig. 10 article 5/6, in particular to and from structure 16, including for example via one or more article regions and/or layers in order for structure 16 to be functional.
One or more of the claim 15 and claim 19 intended uses are believed to be disclosed explicitly by Böhm (see at least figs. 1, 10, and 16-18 and their corresponding description), and/or Böhm’s resulting article is believed to be capable of use therefor (see MPEP 2111.02(II) regarding claim recitations of intended use). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Böhm in view of Lucht as applied to claims 1, 2, 4, 5, 9-12, 15, and 19 above, and further in view of Anderson et al. (US 4,830,038).
While Böhm does not appear to explicitly disclose use of the claim 6 paint, Anderson teaches that for the manufacture of a photovoltaic module like that of Böhm, use of such a paint, in particular on a backside of a photovoltaic structure, facilitates reflection of incident light back to the photovoltaic structure (see at least 4:21-25). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Anderson into modified Böhm as providing such a paint likewise in Böhm so that the same or similar reflection of light back to Böhm’s structure 16 may take place.
As to claim 7, it is noted that Böhm’s fig. 10 embodiment comprises what is described as a CSM process, with additional parts of the component also produced with LFI or PU [0072]. Of these, at least the CSM process is previously described as one in which liquid PU is introduced and may be construed as being spread in the manner claimed (see at least [0012]-[0013] in addition to Böhm’s remaining disclosure where relevant). It is not apparent at this time that the claimed recitation of a “barrier” layer would distinguish over what results from these additional CSM, LFI, and/or PU components. Further, the combination of Lucht with Böhm as outlined under the rejection of claim 1 above would be expected to retain at least one or more of additional these CSM, LFI, and/or PU components in the modified article resulting from this combination of references. If it is ultimately determined that these components might not in fact be retained as such, then it would have been obvious for one of ordinary skill in the art to retain at least one or more of these additional CSM, LFI, and/or PU components referenced by Böhm for the unique benefit and/or function that they would provide. If it is ultimately determined that the claimed order of claim steps not otherwise met by the combination of Lucht with Böhm, then MPEP 2144.04(IV)(C) is referenced again for its directive regarding a rearrangement of prior art process steps being generally obvious absent unexpected results.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742